Citation Nr: 1510966	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  14-05 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the January 2011 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a January 2015 video conference Board hearing, the transcript of which is included in VBMS.

In December 2010, the Board, in pertinet part, remanded the following issues: (1) service connection for chronic lumbago with right leg radiculopathy; (2) service connection for neuropathy of both upper extremities, claimed as due to herbicide exposure; (3) service connection for neuropathy of both lower extremities, claimed as due to herbicide exposure; (4) service connection for glaucoma, claimed as due to herbicide exposure; (5) service connection for benign prostrate hypertrophy, claimed as due to herbicide exposure; (6) service connection for porphyria cutanea tarda (PCT), claimed as due to herbicide exposure; (7) service connection for residuals, excision of basal cell carcinoma right cheek (claimed as skin cancer/skin condition), claimed as due to herbicide exposure; (8) service connection for status post removal of lipomas, claimed as due to herbicide exposure; and (9) service connection for chloracne on the nose, cheeks and chin, claimed as due to herbicide exposure.  
A review of the record demonstrates that the remand development requested by the Board in December 2010, to include readjudication of these issues by the Appeals Management Center, has not been completed.  These issues have also not been recertified to the Board; accordingly, adjudication of these issues by the Board would be premature at this time.   

The issues of an initial rating in excess of 10 percent for CAD and service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In January 2015, prior to the promulgation of a decision in the appeal of the issue of entitlement to service connection for sleep apnea, the Veteran and his representative requested that the appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the January 2015 hearing before the undersigned VLJ, the Veteran withdrew the appeal regarding the issue of entitlement to service connection for sleep apnea and, therefore, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the claim for service connection for sleep apnea, and it is dismissed.


ORDER

The appeal regarding the issue of entitlement to service connection for sleep apnea is dismissed.


REMAND

Coronary Artery Disease  

The Veteran maintains that his currently diagnosed CAD disability is more severe than what is contemplated by the currently assigned 10 percent disability rating.

A February 2013 rating decision assigned the Veteran a 10 percent disability rating based on private treatment records from September 2000 to February 2009.  The Veteran has not been afforded a VA examination to assist in determining the level of his service-connected CAD disability.  Further, during the January 2015 Board hearing, the Veteran testified that his CAD disability had worsened since 2009.  See January 2015 Board Hearing Transcript at pg. 4.  For these reasons, the Board finds that the Veteran should be afforded a VA examination to assist in determining the current level of severity of his CAD disability.     

PTSD

Effective July 13, 2010, the Code of Federal Regulations governing claims for service connection for PTSD was amended.  See 75 Fed. Reg. 39843 (July 13, 2010).  Under the new amendment, if a Veteran's claimed stressor relates to fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if 1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and 2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)). 

In this case, the Veteran asserts that service connection is warranted for his PTSD because he endured traumatic experiences during his active military service.  In a February 2012 VA psychology note (in Virtual VA), the Veteran reported that when he arrived in Korea it was minus 41 degrees.  He said it was the same day the Pueblo was seized, and 31 North Koreans had come over the DMZ the same night. The Veteran said that without having slept for two days, he was put on a hunter/killer patrol, and the sergeant got lost.  He said when daylight arrived, they learned that they were standing at the edge of a mine field they had just walked across.  The Veteran said the extreme cold was probably the only reason the mines did not explode.  He also talked about two firefights on the DMZ.  He said he helped carry four bodies of dead enemy soldiers with the backs of their heads and their hands missing.  The Veteran also discussed about a fellow soldier, J. D., who was killed when a grenade went off and exploded in front of a truck in which the Veteran and others were riding.  He said that he and others tried to apply tourniquets to his legs that were blown off, but the tissue was like "hamburger meat," and the tourniquets had to be placed higher and higher.  The Veteran said his friend bled out and died.  The Veteran also talked about his worst trauma that occurred during a surprise volley of fire called a "mad minute."  The Veteran stated that his fellow service-members were in in a ditch that was not far enough away from the grenade zone, and the Veteran stated that it must have been one of the grenades that he shot that killed them.  The Veteran stated that he started drinking heavily after these incidents occurred.  

The February 2012 VA licensed psychologist stated that the Veteran's "reported multiple traumatic events where he was deployed to more than satisfy criteria for trauma exposure and initial responses to them."  The VA psychologist then performed a mental status examination and diagnosed the Veteran with Axis I chronic PTSD.

The Board notes that the Veteran has not been afforded a VA examination.  Based on the evidence noted above, the Board finds that the Veteran should be afforded a VA psychiatric examination in order to clarify which of the Veteran's claimed stressor(s) regarding fear of hostile military or terrorist activity is adequate to support the diagnosis of PTSD.  Further, clarification is needed regarding whether the Veteran's current symptoms are related to the claimed stressor(s).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any updated VA treatment records and should associate them with the electronic claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  The RO /AMC should schedule the Veteran for an appropriate VA examination in order to assess the current severity of the service-connected CAD disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The Veteran's electronic claims file, to include a copy of this Remand, should be made available to the examiner in connection with the examination.

3.  Schedule the Veteran for a VA psychiatric examination.  Prior to the examination, the evidence of record, including the February 2012 VA psychology note, must be made available to the psychiatrist for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychiatrist.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report.  The examiner should then address the following:

(a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's claimed stressor(s) regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD?

(b)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's psychiatric symptoms are related to the claimed stressors? 

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he should indicate this.

4.  Thereafter, the issues on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


